Title: From George Washington to the United States Senate and House of Representatives, 10 August 1789
From: Washington, George
To: United States Senate and House of Representatives



New York August 10th 1789

I have directed a statement of the troops in the service of the United States to be laid before you for your information. These troops were raised by virtue of the Resolves of Congress of the 20th of October 1786, and the 3d of October 1787, in order to protect the frontiers from the depredations of the hostile Indians; to prevent all intrusions on the public Lands; and to facilitate the surveying and selling of the same, for the purpose of reducing the public debt.
As these important objects continue to require the aid of the troops, it is necessary that the establishment thereof should, in all respects, be conformed, by law, to the Constitution of the United States.

Go: Washington

